                      UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF KANSAS


 AMY PIEPENBRING,
                        Plaintiff,
         vs.                                            Case No. 2:18-cv-2693-DDC


 USAA FEDERAL SAVINGS BANK,
                        Defendant.


                                     AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree that certain

categories of such information should be treated as confidential, protected from disclosure outside

this litigation, and used only for purposes of prosecuting or defending this action and any appeals.

The parties jointly request entry of a Protective Order to limit the disclosure, dissemination, and

use of certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because the parties may produce documents that contain

proprietary information or telephone numbers of non-parties. For good cause shown under Fed.

R. Civ. P. 26(c), the court grants the parties’ joint request for a protective order and hereby enters

the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are
subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use is restricted by statute or could potentially

cause harm to the interests of disclosing party or nonparties. For purposes of this Order, the parties

will limit their designation of “Confidential Information” to the confidential internal policies and

procedures of Defendant and documents that contain telephone numbers of individuals (other than

Plaintiff). Information or documents that are available to the public may not be designated as

Confidential Information.

       3.      Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

(hereinafter “the marking”) on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking will be applied prior to or at the time the documents are produced or disclosed. Applying

the marking to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Copies that are made of any

designated documents must also bear the marking, except that indices, electronic databases, or lists

of documents that do not contain substantial portions or images of the text of marked documents



                                                  2
and do not otherwise disclose the substance of the Confidential Information are not required to be

marked. By marking a designated document as confidential, the designating attorney or party

appearing pro se thereby certifies that the document contains Confidential Information as defined

in this Order.

       4.        Inadvertent Failure to Designate. Inadvertent failure to designate a document or

material as containing Confidential Information will not constitute a waiver of an otherwise valid

claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within ten (10) days after discovery of the inadvertent failure.

       5.        Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript and/or

any exhibits to be protected.

       6.        Protection of Confidential Material.

                 a.     General Protections. Designated Confidential Information must be used or

                        disclosed solely for purposes of prosecuting or defending this lawsuit,

                        including any appeals, or any other related legal proceeding brought by one

                        of the parties to this litigation.


                 b.     Who May View Designated Confidential Information. Except with the

                        prior written consent of the designating party or prior order of the court,

                        designated Confidential Information may only be disclosed to the following

                        persons:


                        (i)     The parties to this litigation, including any employees, agents, and
                                representatives of the parties;


                                                    3
                     (ii)     Counsel for the parties and employees and agents of counsel;

                     (iii)    The court and court personnel, including any special master
                              appointed by the court, and members of the jury;

                     (iv)     Court reporters, recorders, and videographers engaged for
                              depositions;

                     (v)      Any mediator appointed by the court or jointly selected by the
                              parties;

                     (vi)     Any expert witness, outside consultant, or investigator retained
                              specifically in connection with this litigation;

                     (vii)    Any actual fact witness and his or her counsel, but only to the extent
                              such confidential documents or information will assist the witness
                              in recalling, relating, or explaining facts or in testifying;

                     (viii)   The author or recipient of the document (not including a person who
                              received the document in the course of the litigation);

                     (ix)     Independent providers of document reproduction, electronic
                              discovery, or other litigation services retained or employed
                              specifically in connection with this litigation; and

                     (x)      Other persons only upon consent of the producing party and on such
                              conditions as the parties may agree.

              c.     Control of Documents. The parties must take reasonable efforts to prevent

                     unauthorized or inadvertent disclosure of documents designated as

                     containing Confidential Information pursuant to the terms of this Order.

                     Counsel for the parties must maintain a record of those persons, including

                     employees of counsel, who have reviewed or been given access to the

                     documents along with the originals of the forms signed by those persons

                     acknowledging their obligations under this Order.


       7.     Filing of Confidential Information. In the event a party seeks to file any document

containing Confidential Information subject to protection under this Order with the court, that

party must take appropriate action to insure that the document receives proper protection from

                                                4
public disclosure including: (a) filing a redacted document with the consent of the party who

designated the document as confidential; (b) where appropriate (e.g., in relation to discovery and

evidentiary motions), submitting the document solely for in camera review; or (c) when the

preceding measures are inadequate, seeking permission to file the document under seal by filing a

motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal only

with the permission of the court after proper motion. If the motion is granted and the requesting

party permitted to file the requested documents under seal, counsel for Plaintiff and counsel for

Defendant, including Pro hac vice attorneys, and unrepresented parties will have access to the

sealed documents.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention. If agreement is reached

confirming or waiving the CONFIDENTIAL designation as to any documents or testimony subject

to the objection, the designating party shall serve on all parties a notice specifying the documents

and the nature of the agreement. If any party disputes the other party’s designation of a document

as confidential, the burden of proof resides with the party asserting confidentiality to prove that it

deserves such treatment. The party who marked the document as confidential shall seek a

protective order from the Court to maintain the Confidential designation within 21 days following

the Parties meet and confer. Until the court rules on the challenge, all parties must continue to treat

the materials as Confidential Information under the terms of this Order.



                                                  5
         9.    Use of Confidential Documents or Information at Trial or Hearing. Nothing in

this Order will be construed to affect the use of any document, material, or information at any trial

or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

trial.

         10.   Obligations on Conclusion of Litigation.

               a.      Order Remains in Effect. Unless otherwise agreed or ordered, all

                       provisions of this Order will remain in effect and continue to be binding

                       after conclusion of the litigation.


               b.      Return of Confidential Documents. Within thirty (30) days after this

                       litigation concludes by settlement, final judgment, or final order, including

                       all appeals, all documents designated as containing Confidential

                       Information, including copies as defined above, must be returned to the

                       party who previously produced the document unless: (1) the document has

                       been offered into evidence or filed without restriction as to disclosure; (2)

                       the parties agree to destruction of the document to the extent practicable in

                       lieu of return; or (3) as to documents bearing the notations, summations, or

                       other mental impressions of the receiving party, that party elects to destroy

                       the documents and certifies to the producing party that it has done so.


               c.      Retention of Work Product. Notwithstanding the above requirements to

                       return or destroy documents, counsel may retain attorney work product,

                                                  6
                       including an index which refers or relates to designated Confidential

                       Information, so long as that work product does not duplicate verbatim

                       substantial portions of the text or images of designated documents. This

                       work product will continue to be confidential under this Order. An attorney

                       may use his or her own work product in subsequent litigation provided that

                       its use does not disclose Confidential Information.


       11.     Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

       12.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

       13.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

       14.     Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.




                                                    7
        15.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

        16.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

        The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

        The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information designated by the other party to this case.

        17.     Inadvertent Disclosure of Confidential Information Covered by Attorney-

Client Privilege or Work Product. The inadvertent disclosure or production of any information


                                                   8
or document that is subject to an objection on the basis of attorney-client privilege or work-product

protection, including, but not limited, to information or documents that may be considered

Confidential Information under the Protective Order, will not be deemed to waive a party’s claim

to its privileged or protected nature or estop that party or the privilege holder from designating the

information or document as attorney-client privileged or subject to the work product doctrine at a

later date. Any party receiving any such information or document must return it upon request to

the producing party. Upon receiving such a request as to specific information or documents, the

receiving party must return the information or documents to the producing party within five (5)

days, regardless of whether the receiving party agrees with the claim of privilege and/or work-

product protection. Disclosure of the information or document by the other party prior to such

later designation will not be deemed a violation of the provisions of this Order. The provisions of

this section constitute an order pursuant to Rules 502(d) and(e) of the Federal Rules of Evidence.




IT IS SO ORDERED.


Dated: March 28, 2019.
                                                         s/ James P. O’Hara
                                                      U.S. Magistrate Judge




WE SO MOVE                                            WE SO MOVE
and agree to abide by the                             and agree to abide by the
terms of this Order                                   terms of this Order


/s/ David M. Krueger______________                    /s/ David Chami____________
DAVID M. KRUEGER (Pro Hac Vice)                       David A. Chami
Benesch, Friedlander, Coplan &                        PRICE LAW GROUP, APC


                                                  9
Aronoff LLP                          8245 N. 85th Way
200 Public Square, Suite 2300        Scottsdale, AZ 85258
Cleveland, Ohio 44114                (818) 600-5564
(216) 363-4500                       david@pricelawgroup.com
dkrueger@beneschlaw.com

/s/ John T. Coghlan                  /s/ JD Haas______________________
JOHN T. COGHLAN (KS # 14438)         J D Haas & Associates, PLLC
KUTAK ROCK LLP                       9801 Dupont Avenue South, Suite 430
2300 Main Street, Suite 800          Bloomington, MN 55431
Kansas City, MO 64108                (952) 345-1025
john.coghlan@kutakrock.com           jdhaas@jdhaas.com
(816) 960-0090
Attorneys for Defendant              Attorneys for Plaintiff




                                10
